DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated March 31, 2021 was submitted on June 1, 2021.  Claims 1, 2 and 6 were amended.  Claims 1-17 are currently pending.  Claims 10-17 have been withdrawn from consideration.
The amendments to claim 6 have overcome the rejection of this claim under 35 U.S.C. §112(b) (¶¶ 5-6 of the Office Action).  This rejection has therefore been withdrawn.
Applicant's arguments regarding the prior art rejections of claims 1-9 (¶¶ 9-24 of the Office Action) have been fully considered but they are not persuasive and these rejections have therefore been maintained as detailed below.  The new limitations added to claims 1 and 2 have also been addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Joung et al. (Korean Patent Publication No. 10-1588427, cited in IDS submitted October 2, 2020, machine language translation provided and cited below).
Regarding claim 1, Joung discloses a method for manufacturing an optical sheet module ([0033] of Joung, process of forming pattern layer on base film), the method comprising: a first pattern formation step of coating a top surface of a first base film with a liquid-state source material so as to form a first structured pattern ([0033] of Joung, liquid pattern material applied to first base film #2 and patterned); a provisional pattern curing step of semi-curing the first structured pattern while maintaining its shape ([0034] of Joung, pattern layer semi-cured); an adhesive layer coating step of coating a surface of a second base film with an adhesive layer ([0035] of Joung, adhesive layer #6 applied to second base film #4); a provisional adhesive layer curing step of semi-curing the adhesive layer coated on the second base film ([0037] of Joung, adhesive dried by evaporating solvent; drying adhesive would at least partially cure the adhesive); an adhesion step of adhering at least a part of the first structured pattern of the first base film to a bottom surface of the second base film ([0040] of Joung, pattern layer #3 on first base layer and adhesive layer #6 on second base layer bonded together face to face); a main curing step of curing the first structured pattern while the first base film and the second base film are adhered ([0046] of Joung, pattern layer #3 completely cured); and a bonding step of pressing upper and lower parts of the first and second base films by using bonding rollers (FIG. 4 of Joung, bonding unit comprises multiple rollers which press or force layers together).
Regarding claim 4, Joung discloses that the first pattern formation step includes: a first process of coating the top surface of the first base film with the liquid-state source material of the first structured pattern ([0033] of Joung, liquid pattern material applied to first base film #2); and 
Regarding claim 5, Joung discloses that the first pattern formation part is formed as any one of a pattern roller and a circulating pattern belt having a preset pattern formed on a surface thereof which is to make contact with the source material of the first structured pattern ([0033] of Joung, pattern formed in liquid pattern layer by pressing against master roller #16; claim only requires one of recited pattern formation parts).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of Sung et al. (U.S. Patent Application Publication No. 2013/0010234 A1).
Regarding claim 2, Joung does not specifically disclose a second pattern formation step of coating a top surface of the second base film subjected to the main curing step with a liquid-state source material so as to form a second structured pattern; and a pattern curing step of curing the second structured pattern.  Sung, however, discloses optical film for a liquid crystal display comprising first and second prism layers wherein the second prism layer is formed on an upper surface of a second base layer adhesively bonded to the top of the first prism layer (FIG. 4 of Sung).  According to Sung, by providing a second prism layer, an optical sheet in the form of a single sheet having enhanced slimness may be provided ([0007] of Sung).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form a second structured pattern on a top surface of the second base film in the method of Joung in order to provide an optical sheet in the form of a single sheet having enhanced slimness as taught by Sung ([0007] of Sung).  In Sung, the second prism layer is cured after the bonding step of pressing upper and lower parts of the first and second base films ([0033], FIG. 7 of Sung, ).
Regarding claim 6, Sung discloses that the first structured pattern has a pitch or a vertical height different from the second structured pattern (FIG. 5, [0025] of Sung).
Regarding claim 7, Sung discloses that the first structured pattern, the second structured pattern and the adhesive layer are comprised of ultraviolet (UV) curable materials ([0034] of Sung).  Joung also discloses that the first structured pattern is comprised of a UV curable 
Regarding claim 8, Joung discloses that the first structured pattern includes at least one of acrylate monomer, diacrylate monomer, urethane acrylate oligomer, polyester acrylate oligomer, epoxy acrylate oligomer, and high refractive acrylate monomer ([0031] of Joung, acrylic resin comprising monomer; monomer would necessarily be an acrylate monomer; claim only requires that composition include on of recited components).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of Sung as set forth above with respect to claim 2 and further in view of Cho et al. (U.S. Patent Application Publication No. 2015/0138781 A1).
Regarding claim 3, neither Joung nor Sung disclose that the adhesive layer is formed to have a preset pattern.  Cho, however, discloses an adhesive layer for adhering a first prism sheet and a second prism sheet together wherein the adhesive layer is formed in a pattern (FIG. 3, [0043] of Cho).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the adhesive as a pattern in the modified method since Cho discloses that using patterned adhesive layers for bonding prism layers together was known.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of Sung as applied to claim 7 above and further in view of Kim et al. (U.S. Patent Application Publication No. 2015/0153494 A1).
Regarding claim 8, Kim discloses a UV curable compound for forming optical patterns such as prism layers which comprises a urethane acrylate or an epoxy acrylate (i.e., bisphenol A-diglycidyl ether) ([0053] of Kim).  Similarly, regarding claim 9, while Joung does not specifically disclose that the adhesive layer includes at least one of acrylate monomer, diacrylate monomer, urethane acrylate oligomer, polyester acrylate oligomer, and epoxy acrylate oligomer, Kim discloses an adhesive for bonding a prism layer wherein the adhesive includes an acrylate monomer and a urethane, epoxy or polyester acrylate oligomer ([0046] of Kim).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an optical pattern forming material or adhesive as taught by Kim in the modified process since Kim establishes that such optical pattern forming materials and adhesives were known for manufacturing optical sheets.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that Joung does not disclose using bonding rollers as recited in claim 1 (pg. 9, 1st-2nd full ¶¶ of the amendment).  Claim 1, however, recites a bonding step of pressing upper and lower parts of the first and second base films by using bonding rollers.  Claim 1 does not specify any particular configuration of bonding rollers.  The bonding unit of Joung comprises multiple rollers which press or force the layers together (FIG. 4 of Joung).  The multiple rollers of Joung are therefore “bonding rollers” which press the layers together as recited in claim 1.  The examiner notes that Claim 1 does not recite bonding in the nip between a pair of rollers but merely pressing using rollers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Awaji et al. (U.S. Patent Application Publication No. 2007/0104961 A1) discloses method of applying a transfer film #17 to an uneven surface #19 in the nip between a pair of pressure bonding rollers #20 (FIG. 1 of Awaji).  The uneven surface can be an optical surface including prisms ([0032] of Awaji).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746